Citation Nr: 0300515	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  98-15 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to November 1, 
1995, for the award of an apportionment of the veteran's 
non-service-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from April 1967 to August 
1969.  The appellant is the mother of his twin sons.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 Special 
Apportionment Decision, which granted the appellant an 
apportionment of the veteran's monthly non-service-
connected disability pension, effective from November 
1995.  The veteran initially disagreed but dropped his 
disagreement, thus he is not contesting the appellant's 
claim by presenting any protest or any evidence that might 
be construed as implying a protest.


FINDINGS OF FACT

1.  The veteran originally sought VA benefits by a claim 
submitted in 1978; he sought non-service-connected pension 
benefits in a claim submitted in February 1995.

2.  A claim for apportionment of the veteran's running 
award of non-service-connected pension was first filed by 
the appellant on behalf of her twin sons on November 9, 
1995.


CONCLUSION OF LAW

The criteria for an earlier effective date for the award 
of an apportionment of the veteran's pension benefit have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 1991 & Supp 
2002); 38 C.F.R. §§ 3.400(e), 3.458 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The appellant has theorized that the proper effective date 
for the apportionment of the VA benefits at issue is in 
February 1995 when the veteran was awarded nonservice-
connected pension benefits.  She urges that the veteran 
wrongfully failed to inform VA that he had two children, 
her sons, who could have received benefits at that time. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by VA.  In pertinent part, this law redefines 
the obligations of the VA with respect to the duty to 
assist. 

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied. 

Pursuant to the VCAA, VA has a duty to notify the 
appellant and his or her representative of any information 
and evidence necessary to substantiate a claim for VA 
benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(b)).  
Further, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim, 
although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)). 

From a review of the record, the Board finds that VA's 
redefined duty to assist as set forth in the VCAA has been 
fulfilled by the RO in adjudicating the effective date 
claim.  During the course of this appeal, the appellant 
has been provided adequate notice as to the evidence 
needed to substantiate her claim for entitlement to an 
earlier effective date for apportionment of VA benefits.  
The discussions as contained in the rating decisions, the 
statement of the case, and specifically in the Travel 
Board hearing conducted by the undersigned member of the 
Board in September 2002 about the VCAA have provided her 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate her 
claim.  Additionally, the appellant was given the laws 
with regard to earlier effective dates.  The Board finds, 
therefore, that such documents and communications are in 
compliance with the VA's revised notice requirements.  
Accordingly, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2002).  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to 
assist the claimant in substantiating her claim has been 
identified and obtained.  The evidence of record includes 
the veteran's service medical records from active duty, 
records of treatment following service, reports of VA 
rating examinations, testimony and personal statements 
offered in support of the claim.  The appellant was 
invited to identify additional evidence, specifically in 
the Travel Board hearing, that could be obtained by the VA 
to assist in the claim.  She has identified no such 
evidence but she has submitted argument which has been 
associated with the claim.  The Board is unaware of any 
additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the claim.  Thus, the 
obligation that the RO provide the claimant with any 
notice about how the responsibilities are divided between 
VA and the claimant in obtaining evidence are met.  The 
Board finds that no further assistance to the claimant 
regarding development of evidence is required, and would 
otherwise be unproductive.  Consequently, the Board finds 
that additional development of this matter, including 
development for a medical opinion is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2002).  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

II.  Apportionment

The appellant contends that her children, twin sons who 
are also the child of the veteran, should be awarded an 
apportionment from the time their father became eligible 
for VA benefits.  (In August 19995, the RO granted non-
service- connected pension benefits to the veteran, 
effective from February 1995.)  The RO received the 
appellant's claim for apportionment of the veteran's 
running award of non-service-connected pension on November 
1995.

Congress has promulgated specific rules governing 
effective dates for awards of monetary benefits, including 
payments of apportionment.  38 U.S.C.A. § 5110.  Unless 
specifically provided otherwise, the effective date of an 
award must be fixed in accordance with the facts found, 
but not earlier than the date the claim was received.  38 
U.S.C.A. § 5110(a) (West 1991).  The pertinent provisions 
of 38 C.F.R. § 3.400(e), which implement the statute, 
indicate that apportionments will be made effective in 
accordance with the facts found on original claims, but on 
other claims from the first day of the month following the 
month in which the claim for apportionment is received.

While the appellant seeks an effective date beginning the 
date when the veteran's benefits were awarded in February 
1995, the Board is unable to find anything in the record 
which would tend to show that this case involved an 
original claim, or that any claim for apportionment on 
behalf of the appellant was submitted prior to November 
1995.  Although the veteran did in fact list the 
appellant's two sons as his children in his original 1978 
claim for service connection, the appellant did not file 
her claim for apportionment of benefits until November 
1995.  The veteran's pension benefits were granted 
effective in February 1995 based upon an application 
received in that month.  Subsequent to the appellant's 
claim, the veteran initially contended that the children 
were not his.  He testified that the appellant initially 
told him the twins were his then later told him they were 
not.  During the appeal process, the veteran withdrew his 
opposition of the appellant's claim for apportionment.  

Thus, application of 38 C.F.R. § 3.400(e) would require, 
but for the administrative error which granted the 
effective date from November 1, 1995, that December 1, 
1995, the first day of the month following the month in 
which the appellant's claim was received, be set as the 
effective date of the award of apportionment.  (This is 
not an instance where the appellant is a child of the 
veteran's surviving spouse, or where payment to the 
veteran had been interrupted such that the effective date 
would be set the day following the date of last payment if 
the claim was received within one year. 38 C.F.R. § 
3.400(e).)  Further, under the circumstances, despite the 
administrative error which resulted in an additional month 
of benefits, the Board will not alter the effective date 
to make it later than November 1, 1995.

The Board is unable to find any statutory or regulatory 
authority for awarding an effective date for payment of an 
apportionment prior to the date set by the RO.  To the 
contrary, the regulations governing apportionments at 38 
C.F.R. § 3.458 specifically state that, if there are any 
children of the veteran not in the veteran's custody, an 
apportionment will not be authorized unless and until a 
claim for an apportioned share is filed in their behalf.  
38 C.F.R. § 3.458(g) (2001).  As no such claim for 
apportionment was received prior to November 1995, there 
is no entitlement to retroactive apportionment of 
benefits.  By application of 38 C.F.R. § 3.400(e), the 
appellant's claim for an earlier effective date must be 
denied.


ORDER

Entitlement to an effective date earlier than November 1, 
1995, for the apportionment of the veteran's non-service-
connected pension benefit is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

